 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     PAVITTER SINGH DOSANJH
 7
 8                             UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10                                       * * * * * *
11   UNITED STATES OF AMERICA,                    Case No.: 2:15-CR-00161-2 GEB
12                 Plaintiff,
13          v.
                                                  REQUEST FOR RETURN OF PASSPORT
14                                                AND [PROPOSED] ORDER
15   PAVITAR DOSANGH SINGH,
16                 Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
18          ATTORNEY:

19          Defendant,    Pavitter       Singh    Dosanjh,    by     and   through   his

20   attorney of record, Anthony P. Capozzi, respectfully requests

21   an    order   of   the     court   directing      the   clerk    to   release   the

22   Defendant’s passport for the following reasons:

23          1.     On   July     15,    2015,    the   Defendant     was   accused    of

24   conspiracy to commit bribery. (Docket #1)

25          2.     On July 22, 2015, Pre-trial Services turned passport

26   number 435167890 over to the clerk of the court. (Docket #15)

27          3.     On   August    6,    2015,    the   Defendant     was   charged    by

28   indictment with Conspiracy to Commit Bribery and to Commit


                                              1
                           MOTION FOR RETURN OF PASSPORT AND ORDER
                                CASE NO.: 2:15-CR-00161-2
 1   Identity Fraud, 18 U.S.C. § 371; Bribery Concerning Programs
 2   Receiving     Federal     Funds,      18   U.S.C.     §    666(a)(1)(B);       Bribery
 3   Concerning      Programs       Receiving      Federal       Funds,    18     U.S.C.     §
 4   666(a)(2); Fraud in Connection with Identification Documents,
 5   Bribery Concerning Programs Receiving Federal Funds, 18 U.S.C.
 6   § 1028(a)(1); Criminal Forfeiture, 18 U.S.C. § 981(a)(1)(C),
 7   982(a)(2)(B) and 1028(b)(5) and 28 U.S.C. § 2461(c). (Docket
 8   #24)
 9          4.     The Defendant pled guilty to two counts of Conspiracy
10   to Commit Bribery and to Commit Identity Fraud in violation of
11   18   U.S.C.    §    371   on    May   11,     2018,       (Docket    #118)    and     was
12   sentenced     on    November     9,    2018,    to    ten    months    in     custody.
13   (Docket #203)
14          5.     The Defendant’s passport expired on October 24, 2017.
15   He wishes to renew the passport upon his released from the
16   Federal Correction Institution at Yazoo City, Mississippi.
17          WHEREFORE Counsel moves for an order directing the Clerk
18   of   the    Court    to   release      the     Defendant’s      passport       to     his
19   attorney Anthony P. Capozzi at 1233 W. Shaw Ave., Ste. 102,
20   Fresno, CA     93711.
21
22                                                Respectfully submitted,
23   Date:       December 12, 2018         By: /s/Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
24
                                               Attorney for Defendant PAVITTER
25                                             SINGH DOSANJH

26
27
28


                                              2
                           MOTION FOR RETURN OF PASSPORT AND ORDER
                                CASE NO.: 2:15-CR-00161-2
 1                                    ORDER
 2
 3        IT IS SO ORDERED. Good cause having been shown, the
 4   Defendant’s passport (No.: 435167890) shall be returned to the
 5   Defendant, Pavitter Singh Dosanjh, forthwith to his attorney of
 6   record Anthony P. Capozzi.
 7
 8    DATED: December 19, 2018
     Dated:
     Decemb
 9   er 19,
10   2018

11
12
                                   By:
13                                       UNITED STATES DISTRICT COURT
14                                       JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         3
                      MOTION FOR RETURN OF PASSPORT AND ORDER
                           CASE NO.: 2:15-CR-00161-2
